Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Abstract will now read:
“Training and/or using a multilingual classification neural network model to perform a natural language processing classification task, where the model reuses an encoder portion of a multilingual neural machine translation model. In a variety of implementations, a client device can generate a natural language data stream from a spoken input from a user. The natural language data stream can be applied as input to an encoder portion of the multilingual classification model. The output generated by the encoder portion can be applied as input to a classifier portion of the multilingual classification model. The classifier portion can generate a predicted classification label of the natural language data stream. In many implementations, an output can be generated based on the predicted classification label, and a client device can present the output.”
Response to Amendment
The amendment field 15 February 2022 has been accepted and considered in this office action. Claims 1, 18 and 19 have been amended. Claim 20 has been added. The specification has been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 February 2022, with respect to the claims and the specification have been fully considered and are persuasive.  The rejection and objection of the claims have been withdrawn. The objection of the specification has been withdrawn.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed. The following is an examiners statement of reasons for allowance:
In the independent claims 1,18 and 19, applicant claims “wherein the encoder portion is a reused multilingual neural machine translation encoder that was initially trained using a plurality of languages that include the first language and at least a second language, and wherein the multilingual classification model, including the reused multilingual neural machine translation encoder, is trained for a classification task using at least second language supervised training examples that each have respective second language training example input that is in the second language.”
	Applicant, on pages 10-12 of the response argues that the claims as amended are not taught by Zhou et al.. Upon consideration of Applicant arguments presented on 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCann et al. (US 20180349359 A1).
	Translation encoder attached to classifier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/           Assistant Examiner, Art Unit 2658                                                                                                                                                                                             
/RICHEMOND DORVIL/           Supervisory Patent Examiner, Art Unit 2658